DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
- “a main valve actuation motion source” [a cam] in claim 1, 
- “a first auxiliary valve actuation motion source” [a cam] in claim 1, 
- “a collapsing mechanism” configured to couple the third half-rocker arm and the first rocker arm [a hydraulically-actuated locking mechanism or control valve] in claim 9,
- “a travel limiter” [fixed surface] in claim 17, and 
- “a second auxiliary valve actuation motion source” [not defined in specification] in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 18
Claim limitation “second auxiliary valve actuation motion source” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not provide any clarification as to the structure of the claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding Claim 19
Claim 19 are rejected insofar as they are dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Usko et al., US 2005/0274341.

Regarding Claim 1
Usko discloses a system for actuating at least two engine valves (400, intake and exhaust) associated with a cylinder of an internal combustion engine (Usko, Abstract), comprising: at least one main rocker arm (200) operatively connected to a first engine valve (400, intake) of the at least two engine valves (400) to actuate the first engine valve (400, intake) (Usko, [0026]-[0028]), the at least one main rocker arm (200) configured to receive at least main valve actuation motions from a main valve actuation motion source (250) (Usko, [0035]); a second rocker arm (100) operatively connected to a second engine valve (400, exhaust) of the at least two engine valves (400) to actuate the second engine valve (400, exhaust) (Usko, [0026]-[0028]), the second rocker arm (100) configured to receive first auxiliary valve actuation motions from a first auxiliary valve actuation motion source (150) (Usko, [0030]), the second rocker arm (100) further comprising a hydraulically-controlled first actuator (120) configured, in a first actuator first state, to couple the second rocker arm (100) and the second engine valve (400, exhaust) thereby permitting conveyance of the first auxiliary valve actuation motions from the second rocker arm (100) to the second engine valve (400, exhaust) and, in a first actuator second state, to decouple the second rocker arm (100) and the second engine valve (400, exhaust) thereby preventing conveyance of the auxiliary valve actuation motions from the second rocker arm (100) to the second engine valve (400, exhaust) (Usko, [0030]-[0031] and [0033]-[0034]); and a one-way coupling mechanism (300) disposed between the at least one main rocker arm (200) and the second rocker arm (100) such that the main valve actuation motions are transferred from the at least one main rocker arm (200) to the second rocker arm (100) (Usko, [0027] and [0043]), and the first auxiliary valve actuation motions are not transferred from the second rocker arm (100) to the at least one main rocker arm (200) (Usko, [0027]-[0031] and [0043], Figures 1, 3). 
[Paragraph [0043] of Usko discloses that the primary rocker arm (100) can be implemented as an intake rocker arm or an auxiliary rocker arm, without departing from the intended scope of the invention, therefore, the main valve actuation motions are transferred from the at least one main rocker arm to the second rocker arm.]
[The first auxiliary valve actuation motions are not transferred from the second rocker arm (100) to the at least one main rocker arm (200), since the main valve actuation motions are transferred from the at least one main rocker arm (200) to the second rocker arm (100) via the one-way coupling mechanism (300) (Usko, [0027]).]

Regarding Claim 4
Usko discloses the system as rejected in Claim 1 above. Usko further discloses that the first actuator (120) is disposed in a motion receiving end of the second rocker arm (100) (Usko, Figure 5A). 

Regarding Claim 6
Usko discloses the system as rejected in Claim 1 above. Usko further discloses that the one-way coupling mechanism (300) comprises: a first contact surface (335) provided by the at least one main rocker arm (200); and a second contact surface (315) provided by the second rocker arm (100), wherein the first and second contact surfaces (335, 315) are configured such that the main valve actuation motions cause contact between the first and second contact surfaces (335, 315), whereas the first auxiliary valve actuation motions do not cause contact between the first and second contact surfaces (335, 315) (Usko, [0038] and [0042], Figure 7). 
[The first auxiliary valve actuation motions are not transferred from the second rocker arm (100) to the at least one main rocker arm (200), since the main valve actuation motions are transferred from the at least one main rocker arm (200) to the second rocker arm (100) via the one-way coupling mechanism (300) (Usko, [0027]).]

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-3 and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Usko et al., US 2005/0274341, in view of Nagano, JP 59-115807 U.

Regarding Claim 2
Usko discloses the system as rejected in Claim 1 above. However, Usko does not disclose a hydraulic lash adjuster disposed in a motion imparting end of the at least one main rocker arm. Nagano teaches a hydraulic lash adjuster disposed in the motion imparting end of a rocker arm (Nagano, Figure 1). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Usko such that a hydraulic lash adjuster is disposed in the motion imparting end of the at least one main rocker arm as is taught by Nagano as being well known in the art in order to provide precise valve seating and fuel management. 

Regarding Claim 3
Usko discloses the system as rejected in Claim 1 above. However, Usko does not disclose a hydraulic lash adjuster disposed in a motion imparting end of the second rocker arm. Nagano teaches a hydraulic lash adjuster disposed in the motion imparting end of a rocker arm (Nagano, Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Usko such that a hydraulic lash adjuster is disposed in the motion imparting end of the second rocker arm as is taught by Nagano as being well known in the art in order to provide precise valve seating and fuel management.

Regarding Claim 5
Usko discloses the system as rejected in Claim 1 above. However, Usko does not disclose the first actuator disposed in a motion imparting end of the second rocker arm. Nagano teaches a hydraulic lash adjuster (comprising a first actuator) disposed in the motion imparting end of a rocker arm (Nagano, Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Usko such that the first actuator is disposed in a motion imparting end of the second rocker arm as is taught by Nagano as being well known in the art. Therefore it would have been obvious to modify the location of the first actuator from the motion receiving end to the motion imparting end of the second rocker arm since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

11.	Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Usko et al., US 2005/0274341, in view of Kato, JP 63-100606 U.

Regarding Claim 7
Usko discloses the system as rejected in Claims 1 and 6 above. However, Usko does not disclose that the one-way coupling mechanism comprises: a first extension extending from the at least one main rocker arm toward the second rocker arm and comprising the first contact surface; and a second extension extending from the second rocker arm toward the at least one main rocker arm and comprising the second contact surface. 
Kato teaches a one-way coupling mechanism that comprises: a first extension (33) extending from the at least one main rocker arm (25) toward the second rocker arm (26) and comprising the first contact surface; and a second extension (34) extending from the second rocker arm (26) toward the at least one main rocker arm (25) and comprising the second contact surface (Kato, Translation Page 3, Line 18, Figure 3). When the piston (30) compresses spring (32), the second rocker arm (26) is coupled with the first rocker arm (25) via the first and second extensions (33, 34) (Kato, Translation Page 3, Lines 13-16, Figures 1 and 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Usko such that the one-way coupling mechanism comprises a first extension extending from the at least one main rocker arm toward the second rocker arm and comprising the first contact surface, and a second extension extending from the second rocker arm toward the at least one main rocker arm and comprising the second contact surface as is taught by Kato as being well known in the art. Usko and Kato both disclose coupling mechanisms that comprise an actuator piston that when actuated couple the rocker arms together (Usko discloses an actuator piston within the rocker arm, while Kato discloses an actuator piston external to the rocker arm). Therefore, it would have been obvious to one of ordinary skill in the art to substitute one piston means of coupling the rocker arms to another piston means of coupling the rocker arms in order to provide a means of joining the rocker arms together. 

Allowable Subject Matter
12.	Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.	Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

14.	The following is a statement of reasons for the indication of allowable subject matter:  
In the system of claim 8, the inclusion of:
“the first contact surface or the second contact surface comprises an adjustable contact surface” was not found.

	In the system of claim 9, the inclusion of:
“wherein the at least one main rocker arm comprises: a first rocker arm configured to actuate the first engine valve, wherein the one-way coupling mechanism is disposed between the first rocker arm and the second rocker arm; a third half-rocker arm configured to receive the main valve actuation motions from the main valve actuation motion source; and a collapsing mechanism configured, in a first collapsing mechanism state, to couple the, third half-rocker arm and the first rocker arm thereby permitting conveyance of the main valve actuation motions from the third half-rocker arm to the first rocker arm  and, in a second collapsing mechanism state, to decouple the third half-rocker arm and the first rocker arm thereby preventing conveyance of the main valve actuation motions from the third half-rocker arm to the first and second rocker arm” was not found. 

Response to Arguments
15.	Applicant's arguments filed 12/22/2021, regarding the Objections to the Drawings and Claims have been fully considered and they are persuasive. The Objections to the Drawings and Claims have been withdrawn. 
Applicant’s arguments filed 12/22/2021, regarding the interpretation of claim limitations under 35 U.S.C. 112(f) have been fully considered but they are not persuasive. The Applicant argues that the terms “main valve actuation motion source” is understood to be a name for a structure that performs a function and may be “a cam, etc.”, the term “collapsing mechanism” is understood to be a structure that performs a function with a structure as demonstrated in the examples within the Specification, and a “travel limiter” is not a generic placeholder and is widespread in its usage, and therefore should not invoke interpretation under 35 U.S.C. 112(f). The Examiner disagrees. Cams are not the only element that can provide “main valve actuation motion”, the Specification supports as much by use of the language “a cam, etc.”, the claim limitations are broad in scope and can imply a variety of structures.
Applicant’s arguments filed 12/22/2021, regrading the 35 U.S.C. 112(b) rejection of claims 10-11 are persuasive, and the rejection is withdrawn. However, the Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claims 18-19 are not persuasive. The Applicant argues that clarifying that the “optional auxiliary valve actuation motion source” is the “second auxiliary valve actuation motion source”. The written description fails to disclose the corresponding structure, material, or acts for the “optional auxiliary valve actuation motion source” or the “second auxiliary valve actuation motion source. The specification does not provide any clarification as to the structure of the claim limitation. Therefore, the claim is indefinite remains rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant’s Arguments filed 12/22/2021, regarding the rejection of claims 1, 4, and 6 under 35 U.S.C. 102(a)(1) have been considered but are not persuasive. The Applicant argues that Usko does not teach a one-way coupling mechanism such that the main valve actuation motions are transferred from the at least one main rocker arm to the second rocker arm, and the first auxiliary valve actuation motions are not transferred from the second rocker arm to the at least one main rocker arm as is claimed, as Usko teaches the opposite. Usko teaches in paragraph [0043] that the primary rocker arm (100) can be implemented as an intake rocker arm or an auxiliary rocker arm, without departing from the intended scope of the invention. Therefore, Usko teaches the claimed limitations. 
Applicant’s arguments field 12/22/2021, regarding the rejections under 35 U.S.C. 103 are not persuasive (see arguments with regards to rejection under 35 U.S.C. 102(a)(1)). 

Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746